 

° Ny QUES
jad OM
g oe
EASpEASTRicr.
AS TERN ois age
COMPLAINT aug °
(for filers who are prisoners without BWyersh Te 18 I: 56;
EPHEN ¢
UNITED STATES DISTRICT COURT CLE ORIES
EASTERN DISTRICT OF WISCONSIN
(Full name of plaintiff(s))

Phillie Pery Sales

 

 

Vv. Case Number:

(Full name of defendant(s)) | 9 - C- i 3 6 U

(to be supplied by Clerk of Court)
atic Noonan , CO Sulas GO Thomgron
dae

De. Sara Semler, Deputy. Cuctardt, C0 hrugt

A. PARTIES

lin D6 ta ere
1. Plaintiff is a citizen of and is located at a 5

(State)
TW Wisconsin Ave Aocine WI Racine County
(Address of prison or jail)

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant Cioffi Nena yas Ed Toner C.0Gibbs
\Nuyse Prnanda.y Dr. Sara. Sepler, Depicts Burter LOtnegt Name)

is (if a person or private Lorporation) a citizen of hy 1SLON of f

 

   

 

Complaint — 1

Case 2:19-cv-01360-PP Filed 09/18/19 Page 1of11 Document 1
, \¢ ' (State, if known)
and (if a person) resides at Lal SCORSIN
(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for Raunt County Jai | 11 [1 Westandin Bye. Racine WI SOF

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

ce
Be

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

Tu dinctisf Philip Scales ican inmate at Kau re County Jay Lin Facing AIT.
on 7/05 Detuven fbr Toyo Yi} se event orsurred roy oulder war Aislacated and Typhi
dhe ealergenc busffon nin pw Cell tom fned ladle Hyak 60 bibhs about an hour to espn wand Lold hin ne

Gaulder wos chisluated he reme and checked al rofitied the nucce Amandaas uel as Ncale rt took

tam at Mead anofer hove to Yespurd whup manny: ; “7%

oo ' :
cp Poller ws dish a ¥~ AVUIAIA atu Ci Dak A tte yee

VP ON

 

 

 

     

jt pone bu ny tape li me on te ie path dean ack ft ne so

 

after about another hour. 0 Gibke JC Than tnd 60 Sylar sana-h ray cell and Led Yam ry

Souler was dicated and hue and where was radical Tans Labs were
hereto heme dun ts mela Tied oF ating meee nutes fete age hy pe

me into acvintege cell which Isret pulicey 60 fiacelure bra Aon w/a dislototed duulder ara didad-

Complaint — 2

 

Case 2:19-cv-01360-PP Filed 09/18/19 Page 2o0f11 Document 1
 

and i pele yy nat me muy

prowess oF mpeg sated od Tadd de be borate tla bated and T cadet 1614 dawn due fo bonecnbane contact Cacing

 

 

and acing ny my fape lively one the mt and arm fwiiing sndor ny sly ohm we
Jeying ont wwtuordle end T sas cutaning fon the tortura edhe ay ol | asfons
tram gad thot Thuy bead T carted pushing the emergency hu:ton Dees

now I co in ([WC@a A WAS

feet a panda iat yy

 

hands i fingers sotlled alwost dead Loloneg ¢ paleish

tab, pelle op an tae cate tn fe re m”

" Taine geet te er %
OE ee a
‘ PS gs Beg ae

“Uae? Hd ber te puck me ino an intaXe celukch ct polio aol pon bee
nd indave cameras. T ole up to Co nest and Nucce Arracda anh LEM Nicole andcoul

talk foo bela incoheconct and the pain being tp great and thoy just left re on Be Hear whee fig
Gund me passed out. Thon Eventually. around SANT boline 5+ howe afer the diclocaksn

     
 

 

 

 

   
    

wf a [AA
cated Let h ti or Vacedure and hur da Were Hin at
an is me fe iy act i y cans hi chat ae wore ard ra" Me Sue more on '
frat MetPE chit need my 7 Chats eSuA OF course yes la ctitl threw raw the
ae bic th ro ond Tasted a said he ae tet eal o be pork seer i
fee Le DoF Beagt oreo ye Dakin restr) ofl th uly 5 pame De

Ah aed tad yl topact ery shoulder DAch ng Lrescr shed me
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

’

 

 

CASE AISCV-OLS00-PP Filed UM IST Page 4 OF IT HOC

ot
pes

Me aS

Q acre ent t nucdores

iM in peices by Phillip Sale
* ? ’ [oT

C. JURISDICTION

C] Iam suing for a violation of federal law under 28 U.S.C. § 1331.
OR

vs I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

¢ COO, 000, 000
D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

Ewart do be havily Compensated financial WL for this

1

Ou 4h '
and Su feringy and get a ssqurlled by Heft while Tom having
A medical LOS andl be denied fe. Ptoper path to resbling

Lee Voce and alting uy Raulder ped hack lato piece

sod be russed Lucl-b proper Lualth fot made MOE « -

And treated (be t aid Loin hing prong » Lin prendally

Arrotonaty andl pict wally damaged Com by ortuely anol
na te by th nantialyy Compensated heavily for ic.

 

 

 

 

Complaint — 4

Case 2:19-cv-01360-PP Filed 09/18/19 Page 5of11 Document 1

Re
E. JURY DEMAND

I want a jury to hear my case.
rt YES ["]-No

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this Mplember_ day of / q 20 l q .

Respectfully yp Le

Signatare of Plaintiff

LOVE

Plaintiff's Prisoner ID Number

UL Wisconsin Hue. Kagint, WI S303

 

   

 

 

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

__ REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

   

IDO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

CT] I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint - 5

Case 2:19-cv-01360-PP Filed 09/18/19 Page 6o0f11 Document 1
Di Sent in 2 Aiferert Grvelop® PRES DY Philip Grales

U.S. DISTRICT ¢

EASTERN DS iSTaC
COMPLAINT
(for filers who are prisoners without lawyer SEP ig p I: 55)
STEPHEN C.

UNITED STATES DISTRICT COURT CLERK DRIES
EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))

   

 

 

Vv. Case Number:

(Full name of defendant(s)) i 9-C-1 360

0 | . | | | ‘ ( | (to be supplied by Clerk of Court)
. 4 6
Bradley ériend City oF Racine
at ’
}

D

 

 

 

A. PARTIES

x 1. Plaintiff is a citizen of Y innesota. , and is located at

(State)

2 ee gag

 

   

2. Defendant G

ita pl Oey Fiend
person or(private co

Case 2:19-cv-01360-PP Filed 09/18/19 Page 7 of11 Document 1

Bhas, Wea! aang Liistamsin

Complaint — 1
 

\ ’ (State, if known)
and (if a person) resides at WW ISCOAS | Q)
(Address, if known)
and (if the defendant harmed you while doing the defendant's job)
6
A “ *®
worked for u

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)

_ B. _ STATEMENT OF CLAIM

   

On the space provided on the following pages, tell:
1 Who violated your rights;

2. What each defendant did;

3. When they did it;

4 Where it happened; and

5 Why they did it, if you know.

 

 

eu US and tena ( sy m2 Nat widhls ary PD NLS OF pierre LLL G25, speclFical
fatrich Ajeorian, MELISSA Gon70 eS .19 reDend bl. for me De AO CHAE ote no hole ext}

 
 

Complaint — 2

Case 2:19-cv-01360-PP Filed 09/18/19 Page 8o0f11 Document 1
 

 

 

 

pee emer nonihs ‘sot pe and never Werr+0 Generelt Pofulpergor.
“FP he, aig ‘ te f | , . ' f- ,

, Complaint - -3
Geek bho tb og Bt : “ nr ce cee
: : Case 2:19-cv-01360-PP Filed 09/18/19 Page-9 6f 11. ‘Dacimen 4! nel
Pootiig - Loo: oa : wow, / Ri At ch ( te wha He, ; ; " t me : tly at.
SS

gov YSentrinn 3 Gavelopes by Philip Sales
C prices)

C. JURISDICTION

C] Iam suing for a violation of federal law under 28 U.S.C. § 1331.
OR

a I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

 

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

 

 

(oy OF that, for ag mg notte! can NUM EOE aneunts oF tes

Complaint — 4

Case 2:19-cv-01360-PP_ Filed 09/18/19 Page 10 0f 11 Document 1
E. JURY DEMAND

I want a jury to hear my case.
Rt YES [_]-no

I declare under penalty of perjury that the foregoing is true and correct.

a ams i Yrs
Complaint signed this Seplember day of 20 {4 .

Respectfully Submitted,

Signature of Plaintiff

1OTYUE

Plaintiff’s Prisoner ID Number

Tl] Woansin five. Bacne, WL S302 —

 

   

 

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

_...-,... REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE... -enegee
er FULL FILING FEE . 0 eT

 
  

iH I DO request that I be allowed to file this complaint without paying the filing fee.
Ihave completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

C] IDO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint — 5

Case 2:19-cv-01360-PP Filed 09/18/19 Page 11 0f11 Document 1
